Citation Nr: 0812575	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet, to include as secondary to 
herbicide exposure.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The record also shows that by a December 2003 Decision Review 
Officer Decision, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
evaluation.  A timely notice of disagreement was received in 
January 2004.  The RO issued a statement of the case (SOC) in 
September 2006 addressing the issue of an increased rating 
for PTSD.  The veteran's attorney attempted to submit a 
substantive appeal (VA Form 9) in August 2006 which was prior 
to RO's issuance of an SOC in September 2006.  The veteran 
had 60 days in order to file a timely substantive appeal 
after the September 2006 SOC was issued.  Two VA Form 9's 
were received (one signed on November 28, 2006 and received 
in January 2007 and the other received in January 2007) more 
than 60 days after the issuance of the SOC.  By an October 
2007 letter, the RO informed the veteran and his attorney 
that the issue of an increased rating for PTSD was not timely 
perfected on appeal.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Thus, the Board finds that the issue of an increased 
evaluation for PTSD is not currently in appellate status.

The record also reflects that the veteran's attorney raised 
the issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD.  This issue has not 
been developed for appellate review and is referred to the RO 
for appropriate action.

The Board further notes that during the course of the appeal, 
the veteran's representative submitted medical records on a 
CD-ROM.  There was no indication that the RO had reviewed the 
records, however, a review by the Board revealed that the 
records were essentially duplicate copies of post-service VA 
medical records which are already of record.  Therefore, 
remand for the issuance of a supplemental statement of the 
case is not warranted.  See 38 C.F.R. § 19.31, 19.37 (2007).


FINDINGS OF FACT

1.  There is no competent evidence that relates a skin 
disorder to service or any incident of service, including 
exposure to herbicides in service.

2.  There is no competent evidence that relates peripheral 
neuropathy of the hands and feet to service or any incident 
of service, including exposure to herbicides in service.

3.  There is no medical evidence of a kidney disorder that is 
in any way related to service.

4.  There is no medical evidence of a right knee disorder 
that is in any way related to service.

5.  There is no medical evidence of a right ankle disorder 
that is in any way related to service.

6.  There is no medical evidence of tinnitus that is in any 
way related to service.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder, to include as 
secondary to exposure to herbicides in service, is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.   Service connection for peripheral neuropathy, to include 
as secondary to exposure to herbicides in service, is not 
established.  38 U.S.C.A. §§ 1110, 1116,  5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A kidney disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2007).
 
4.  A right knee disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  A right ankle disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2002 and additional notice in 
September 2005, subsequent to the initial adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claims and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While complete notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in an October 2007 supplemental 
statement of the case, following the provision of notice.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  

VA has obtained service medical records and post-service 
treatment records.  Solicitation of a medical opinion is not 
necessary because (as discussed in detail below) there is no 
indication that any of the claimed disorders are of service 
origin.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Factual Background

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of a skin disorder, numbness 
of the hands and/or feet, kidney disorder, right ankle 
disorder or tinnitus.  On entrance examination it was noted 
that the veteran had previously injured his right knee which 
gave way occasionally.  Periodic examinations showed that the 
knee occasionally gave the veteran trouble.  The records also 
indicate that the veteran twisted his left ankle.  The report 
of an October 1968 separation examination included a normal 
clinical evaluation of all systems and noted no defects or 
diagnoses.  On the Report of Medical History portion of that 
examination, it was noted that the veteran had a "trick 
knee-old injury-occasional trouble."  

Post-service private medical records dated in 2001 and 2002 
show that the veteran received treatment for compound nevus 
on the face and back.

In VA outpatient treatment records dated in 2005 and 2006, it 
was noted that the veteran had dermatophytosis of the skin 
and nails with a question of chloracne.  There was severe 
onychomycosis of the toe and finger nails.  It was also noted 
that the veteran had had a rash on the lower extremity, 
diagnosed as nummular dermatitis vs. urticaria and that it 
was resolved.  In April 2006, the veteran was seen in the 
emergency room due to red blotches on the medial calves, 
bilaterally.  The examiner noted a resolved rash on the lower 
extremities with actinic keratosis of the right forearm and 
likely prurigo nodularis of the scalp.  The veteran was also 
diagnosed as having xerosis.    

Service Connection - General Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the absence 
of proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Where a veteran served for 90 days in active service, 
nephritis or calculi of the kidney develop to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Herbicide Exposure Claims

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The veteran is seeking service connection for a skin disorder 
and peripheral neuropathy of the hands and feet which he 
alleged is due to exposure to herbicides (Agent Orange) in 
service.  As to his claim based on exposure to herbicides, 
the veteran's DD Form 214 indicates that he served in 
Vietnam.  Exposure to herbicides is conceded.  

VA treatment records in 2005 and 2006 show a question of 
chloracne.  Not only is chloracne not definitively diagnosed 
but the earliest indication of chloracne is well after the 
one-year presumptive period after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. Therefore, the nexus 
presumption found in 38 C.F.R. § 3.309(e) is not applicable 
as to this claim.

The record also presents no basis for a grant of service 
connection for a skin disorder on a direct basis.  The 
veteran was not seen in service for skin related complaints.  
Furthermore, no medical professional has provided competent 
medical evidence linking any currently diagnosed skin 
condition to any aspect of his active service, to include his 
presumed exposure to herbicides in service.  Accordingly, 
service connection for a skin disease is denied.

With regard to the veteran's peripheral neuropathy claim, the 
record lacks evidence that the veteran currently suffers from 
peripheral neuropathy.  Accordingly, service connection for 
peripheral neuropathy of the hands and feet is denied.  
Brammer, 3 Vet. App. at 225. 

Kidney Disorder

The evidence fails to show that the veteran had a kidney 
disability in service or thereafter.  Accordingly, service 
connection is also not warranted for this claimed disability.  
Brammer, 3 Vet. App. at 225. 

Right Knee Disorder

Service medical records show that the veteran suffered a pre-
service injury to the right knee and that throughout service, 
the right knee occasionally gave way.  Post-service medical 
evidence, however, fails to show any current right knee 
disability.   Accordingly, service connection must also be 
denied for this claimed disability based on the absence of 
any medical evidence showing that it currently exists.  
Brammer, 3 Vet. App. at 225. 

Right Ankle Disorder

Service medical records document a twisting injury to the 
left ankle but fail to show right ankle complaints or 
disorder of the right ankle.  Furthermore, there is no post-
service medical evidence showing that the veteran has been 
diagnosed with a right ankle disorder.  Accordingly, service 
connection is also not warranted for this claimed disability.  
Brammer, 3 Vet. App. at 225. 

Tinnitus

The service medical records are negative for evidence of 
tinnitus.  In addition, there is no post-service medical 
evidence showing that the veteran has been diagnosed with 
tinnitus.  In view of the absence of any medical evidence 
showing that the veteran has this claimed disability, the 
claim must be denied.  Brammer, 3 Vet. App. at 225. 

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in this appeal.



ORDER

Service connection for a skin disorder, to include as 
secondary to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the hands and 
feet, to include as secondary to herbicide exposure, is 
denied.

Service connection for a kidney disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for tinnitus is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


